MOREMEN, Chief Justice.
Appellees Ballard owned a tract of land located about a mile east of Bardstown on U. S. Highway 150. The farm contained 260 acres. The Commonwealth condemned a right-of-way for the Central Kentucky Parkway across this land and took 20.83 acres from the southeast corner of the farm and landlocked 2.56 acres. A temporary easement across a portion of the land was used to detour traffic while the road was being constructed. The jury awarded the landowner $20,817 for the land taken and landlocked and $300 for the use of the temporary easement.
The sole contention made by the Commonwealth on this appeal is that the verdict is not supported by the evidence and is so palpably excessive as to shock the conscience at first blush.
A careful examination of the testimony has failed to create such a reaction in our minds or consciences; in fact, the quality of the evidence introduced in behalf of the landowners is such that we are of opinion that the jury was modest in fixing the amount of its verdict.
We believe that both parties had a fair trial and that the award reached and the judgment entered upon it were correct.
Judgment affirmed.